UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6432



DALE A. FOSTER,

                                             Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CA-97-685-R)


Submitted:   July 30, 1998                 Decided:   August 26, 1998


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dale A. Foster, Appellant Pro Se. Linwood Theodore Wells, Jr.,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dale A. Foster seeks to appeal the district court’s order dis-

missing without prejudice his challenge to his participation in the

“Therapeutic Community,” and denying relief on the remainder of his

claims filed under 28 U.S.C.A. § 2254 (West 1994 & Supp. 1998). We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court. Foster v. Angelone, No. CA-97-685-R (E.D. Va. Feb. 11,

1998). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2